Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Amendments of specification/Reason for Allowance
The amendments of specification (marked-up and clean copies) and drawings submitted on 08/15/2022 were filed after the mailing date of the Notice of Allowance on 05/25/2022. The submissions are in compliance with the provisions of 37 CFR 1.312. Accordingly, amendments of specification and drawings being considered by the examiner. Upon examiner’s consideration, the filing of amendments of specification embody merely the correction of formal matters in the specification does not affect the patentability of claims 1, 3, and 7-19 (now claim 1-15) in the instant application. And the allowance mailed 05/25/2022 is incorporated herein for its entirety.

The two sets of claims dated 08/15/2022 (appear to be part of the two amended specifications) are the same as the original clams dated 12/30/2016 which are not the allowed claims in the notice of allowance dated 05/25/2022, thus are not entered.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612